DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takeyama et al ( US9286960) hereinafter Takeyama .
As to claim 1, Takeyama discloses  a memory system including a first chip and a second chip bonded with the first chip, (Fig. 14, with plurality of memory chips, and controller, COL. 11, lines 53-65) the memory system comprising: a semiconductor memory device including a memory cell array, a peripheral circuit configured to control 
As to claim 2, Takeyama discloses the memory system according to claim 1, further comprising: a plurality of data lines that couple the input/output module and the memory controller, and that are used for transmission and reception of data; and a plurality of logic lines that couple the input/output module and the memory controller, and that are used for communication of a control signal of the semiconductor memory device (Fig. 5, and COL. 7, lines 30-50).. 
As to claims 3, and 5, Takeyama discloses the memory system, wherein the plurality of data lines are 32 or more (Figs. 5, and 22, and COL. 8, lines 50- 67 would indicate the plurality of memory data lines could comprise 32 plus data lines). 
As to claim 4, Takeyama discloses the memory system, wherein the semiconductor memory device further comprises a register configured to temporarily store data to be written in the memory cell array and data read from the memory cell array; the memory system further (Fig. 3, and element such as 119)  comprising: a plurality of data lines that couple the register and the memory controller, and that are used for transmission and reception of data; and a plurality of logic lines that couple the input/output module 
As to claim 6, Takeyama discloses the memory system, further comprising: a switch module; and a plurality of wires coupled to the switch module and configured to be electrically coupled to an outside of the second chip, wherein: the switch module is configured to electrically couple the memory controller to the wires or to electrically couple the input/output module to the wires; and the wires are equal to or smaller in number than a sum of the data lines and the logic lines (Fig. 4 with switch modules (LUN elements) COL. 6, lines 12 – 30) . 
As to claim 7, Takeyama discloses the memory system, wherein the data lines and the logic lines are configured to be electrically coupled to an outside of the second chip (Fig. 4 with coupling between memory and controller). 
As to claims 8, and 13, Takeyama discloses the memory system, wherein the memory controller includes a host interface circuit configured to be connected to the external host device (Fig. 1 with host IF coupled to controller, COL. 2, lines 45-50). 
As to claims 9, and 14, Takeyama discloses the memory system, wherein the host interface circuit is configured to perform serial communications (Fig. 1 with device such as tablet with serial port, COL. 2, lines 45-50). 
As to claim 10, Takeyama discloses  a memory system (Figs. 2, and 14) comprising: a first chip (element 10); a second chip bonded with the first chip (element 30 as bonded as illustrated in Fig. 14); and a plurality of third chips that are stacked and electrically 
As to claim 11, Takeyama discloses The memory system according to claim 10, wherein: each of the first chip and the second chip further includes a plurality of bonding pads on a surface that is to be bonded; and the input/output module and the memory controller are coupled to each other through a plurality of wires including the bonding pads (Fig. 14, and COL. 11, line 53- COL. 12, line 5). 
As to claim 12, Takeyama discloses  the memory system according to claim 11, wherein the wires comprises: a plurality of data lines that couple the input/output module and the memory controller,  and that are used for transmission and reception of data (Fig. 5 illustrating the interaction between the controller and the IF of the memory devices); and a plurality of logic lines that couple the input/output module and the memory controller, and that are used for communication of a control signal of the semiconductor memory device, the plurality of data lines being 32 or more (Fig. 4, and LUN elements COL. 6, lines 35-55). 

As to claim 16, Takeyama discloses the memory system, wherein the first chip, the second chip, and the third chips are sealed with resin in a package (Fig. 14, and COL. 11, lines 60 – 63).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11216393, US8922243, and US10522489 among others teach the technique of a memory controller coupled to a host device and a plurality of memory chips packaged in a MCM packaging .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184